Citation Nr: 1031550	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  07-11 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating for a left foot 
disability (status post bunionectomy of the left great toe with a 
scar).

2.  Entitlement to an initial compensable rating for a right foot 
disability (degenerative joint disease right first 
metatarsophalangeal joint, status post bunionectomy with a scar).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from December 2000 to June 
2004.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, that granted service connection and awarded 
noncompensable ratings for degenerative joint disease of the 
right first metatarsophalangeal joint, status post bunionectomy 
with scar, and status post bunionectomy of the left great toe, 
with scar, effective June 16, 2005.  In April 2010, the Veteran 
testified before the Board at a hearing held at the RO.


FINDING OF FACT

The Veteran's bilateral foot disability has been manifested by 
subjective complaints of pain, stiffness, swelling, weakness, 
fatigability, and lack of endurance which worsen with walking and 
standing and require the use of orthotics.  Objective 
manifestations include findings of a normal gait and normal shoe 
wear without evidence of callous formations or pressure sores.  
Nor is there evidence of abnormal weight-bearing or pain on range 
of motion.  X-rays do not show fractures or any significant bone 
deformities but indicate post-operative bunion surgery 
bilaterally at the first metatarsals.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but not greater, for a 
left foot disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5276, 5278, 5280, 5282, 5284 
(2009).

2.  The criteria for a 10 percent rating, but not greater, for a 
right foot disability have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5276, 5278, 5280, 5282, 
5284 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2009).  The 
notice must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Further, this notice must 
include notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that the 
error did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show (1) 
that any defect was cured by actual knowledge on the part of the 
claimant; (2) that a reasonable person could be expected to 
understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  Sanders 
v. Nicholson, 487 F.3d 881 (2007).

In June 2005, prior to the initial adjudication of the claims for 
service connection for a bilateral foot disability, the Veteran 
was notified of the evidence not of record that was necessary to 
substantiate the claims.  She was told that she needed to provide 
the names of any person, agency, or company who had additional 
records to help decide her claims.  She was informed that VA 
would review her claims and determine what additional information 
was needed to process her claims, schedule a VA examination if 
appropriate, obtain VA medical records, obtain service records, 
and obtain private treatment reports as indicated.

There is no allegation from the Veteran that she has any evidence 
in his possession that is needed for a full and fair adjudication 
of these claims.  At the April 2010 hearing, the Veteran 
submitted additional evidence with a waiver of initial 
consideration of that evidence by the RO.  Thus, a supplemental 
statement of the case was not required.  38 C.F.R. § 19.37 
(2009).

The Veteran was notified of what type of information and evidence 
she needed to substantiate a claim for an increased rating in 
March 2010.  It is therefore inherent in the claims that the 
Veteran had actual knowledge of the rating element of an 
increased rating claim.

Therefore, the Board finds that adequate notice was provided to 
the appellant prior to the transfer and certification of the 
Veteran's case to the Board and complied with the requirements of 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2009).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VA's duty to assist includes 
(1) obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records or 
other records relevant to active duty and VA or VA-authorized 
medical records; and, (4) providing medical examinations or 
obtaining medical opinions if necessary to decide the claim.  
38 C.F.R. § 3.159(c) (2009).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or recurrent 
symptoms of a disability, (2) an in-service event, injury, or 
disease, (3) current disability may be associated with the in-
service event, and (4) there is insufficient evidence to make a 
decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In this case, the Veteran's service medical records and all 
identified and authorized post-service medical records relevant 
to the issues on appeal have been requested or obtained.  VA 
medical examinations pertinent to the claims were obtained in 
July 2005 and June 2009 and a review of those reports of 
examination reveals that all subjective and objective findings 
necessary for evaluation of the Veteran's claims were observed 
and recorded.  Thus, the examinations appear complete and 
adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Therefore, the available records and medical evidence have been 
obtained in order to make adequate determinations as to these 
claims.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is necessary 
under those provisions.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities found in 38 
C.F.R. Part 4 (2009).  The Board attempts to determine the extent 
to which the veteran's service-connected disability adversely 
affects the ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.10 (2009).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  The Board will also consider entitlement to staged 
ratings to compensate for times since filing the claim when the 
disability may have been more severe than at other times during 
the course of the claim on appeal.  Fenderson v. West, 12 Vet. 
App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervations, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. 
§ 4.40 (2009).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of the 
musculoskeletal system that becomes painful on use.  38 C.F.R. 
§ 4.40 (2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding the avoidance of pyramiding do not forbid 
consideration of a higher rating based on greater limitation of 
motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 
(2009).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
(2009), however, should only be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (2009).
With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight-bearing are related considerations.  38 C.F.R. § 4.45 
(2009).  For the purpose of rating disability from arthritis, the 
metatarsal and tarsal joints of the lower extremities are 
considered a group of minor joints, ratable on a parity with a 
major joint.  38 C.F.R. § 4.45 (2009).

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2009).  The criteria for rating 
traumatic arthritis in Diagnostic Code 5010 direct that the 
evaluation of arthritis be conducted under Diagnostic Code 5003, 
which states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2009).  
When, however, the limitation of motion is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2009).  In the absence of 
limitation of motion, X-ray evidence of arthritis involving two 
or more major joints or two or more minor joint groups, will 
warrant a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more major 
joint groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, DC 5003, Note 1 (2009).

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are equitable and just.  38 C.F.R. § 4.6 (2009).  The 
use of terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 C.F.R. 
§§ 4.2, 4.6 (2009).

The Board has evaluated the Veteran's bilateral foot disability 
under multiple diagnostic codes to determine if there is any 
basis to increase the assigned ratings.  Such ratings involve 
consideration of the level of impairment of a veteran's ability 
to engage in ordinary activities, to include employment, as well 
as an assessment of the effect of pain on those activities.  38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009).

The Veteran's left foot disability (status post bunionectomy of 
the left great toe with a scar) has been rated 0 percent under 
Diagnostic Code 5284, which contemplates other injuries of the 
foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2009).  The 
minimum disability rating provided under that diagnostic code is 
10 percent.  Nevertheless, in every instance where the schedule 
does not provide a 0 percent rating for a diagnostic code, a 0 
percent rating shall be assigned when the requirements for a 
compensable rating are not met.  38 C.F.R. § 4.31 (2009).

The Veteran's right foot disability (degenerative joint disease 
right first metatarsophalangeal joint, status post bunionectomy 
with a scar) has been rated 0 percent under Diagnostic Codes 
5010-5284 which encompasses the criteria for ratings based on 
arthritis and other injuries of the foot.  38 C.F.R. § 4.71a 
(2009).  Hyphenated diagnostic codes are used when a rating under 
one diagnostic code requires the use of an additional diagnostic 
code to identify the basis for the evaluation assigned.  The 
additional code is shown after the hyphen.  38 C.F.R. § 4.27 
(2009).
Other potentially applicable diagnostic codes include Diagnostic 
Codes 5276 (acquired flatfoot deformity), 5278 (acquired claw 
foot, pes cavus), and 5280 (hallux valgus).  In considering the 
applicability of other diagnostic codes, the Board finds that 
Diagnostic Codes 5277 (weak foot), 5281 (hallux rigidus), 5283 
(malunion or nonunion of the tarsal or metatarsal bones) do not 
apply, as on VA examination in June 2005 and June 2009, the 
Veteran was not found to have any of those disabilities.  While 
there was some evidence of hammer toe deformities on X-ray 
examination in February 2004, there is no clinical evidence of 
unilateral hammer toe of all toes, without claw foot, which is 
required for an increased rating of 10 percent pursuant to 
Diagnostic Code 5282.  38 C.F.R. § 4.71a (2009).  In addition, 
there was no evidence hammer toes on VA examination in July 2005.  
Therefore, Diagnostic Code 5282 cannot serve as a basis for an 
increased rating.

Under Diagnostic Code 5276, a noncompensable disability rating is 
provided for acquired flatfoot manifested by symptoms of pain 
that are relievable by built-up shoe or arch support.  A 10 
percent rating is warranted for moderate acquired flatfoot, 
manifested by the weight-bearing line over a medial to great toe, 
inward bowing of the tendo Achilles, and pain on manipulation and 
use of the feet.  A 30 percent rating is warranted for severe 
bilateral acquired flatfoot, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation and 
use accentuated, an indication of swelling on use, and 
characteristic callosities.  A 50 percent rating is warranted for 
pronounced bilateral acquired flatfoot, manifested by marked 
pronation, extreme tenderness of plantar surfaces of the feet, 
marked inward displacement and severe spasm of the Achilles 
tendon on manipulation, not improved by orthopedic shoes or 
appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2009).

Under Diagnostic Code 5278, a noncompensable disability rating is 
provided for acquired claw foot (pes cavus) manifested by slight 
claw foot.  A 10 percent rating is warranted for acquired claw 
foot with the great toe dorsiflexed, some limitation of 
dorsiflexion at the ankle, definite tenderness under metatarsal 
heads, either bilateral or unilateral.  Acquired claw foot with 
all toes tending to dorsiflexion, limitation of dorsiflexion at 
ankle to right angle, shortened plantar fascia, and marked 
tenderness under the metatarsal heads, is rated 20 percent 
disabling for unilateral involvement, and 30 percent disabling 
for bilateral involvement.  Acquired claw foot with marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammer toes, very painful callosities, marked varus deformity, is 
rated 30 percent disabling for unilateral involvement, and 50 
percent disabling for bilateral involvement.  38 C.F.R. § 4.71a, 
Diagnostic Code 5278 (2009).

Under Diagnostic Code 5280, unilateral hallux valgus with 
resection of the metatarsal head, or severe enough to be 
equivalent of amputation of the great toe warrants a 10 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5280 
(2009).

Under Diagnostic Code 5284, moderate residuals of other foot 
injuries warrant a 10 percent rating.  A 20 percent rating 
requires moderately severe residuals.  A 30 percent rating 
requires severe residuals.  38 C.F.R. § 4.71a, Diagnostic Code 
5284 (2009).

The service medical records show that the Veteran underwent a 
bunionectomy of her left foot in January 2003 and a bunionectomy 
of her right foot in September 2003 for hallux valgus.  A 
February 2004 X-ray examination of the left foot found a medial 
shave osteotomy to the first metatarsal head.  Additionally, 
there was a screw seen obliquely in the first metatarsal, most 
commonly for an oblique osteotomy for hallux valgus corrective 
surgery.  No obvious hardware malfunction or complication was 
seen.  Joint spaces and bony mineralization appeared fairly well 
maintained.  The impression was postsurgical changes consistent 
with hallux valgus corrective surgery of the first digit.  The X-
ray examination of the right foot indicated postsurgical changes 
to the first metatarsal to include a shave osteotomy to the 
medial aspect of the first metatarsal head.  There was also a 
screw seen within the first metatarsal head indicative of an 
oblique osteotomy for hallux valgus corrective surgery.  No 
obvious hardware malfunction or complication was evident.  There 
were mild degenerative changes at the first metatarsophalangeal 
joint, manifested by mild joint space narrowing and some slight 
subchondral sclerosis.  There also appeared to be some hammer toe 
deformities.  Additionally, there was some sclerosis to the 
distal diaphysis and metaphysic of the proximal phalanx of the 
first digit.  The impression was postsurgical changes consistent 
with hallux valgus corrective surgery; mild degenerative joint 
disease, first metatarsophalangeal joint; mild sclerosis of the 
distal portion of the proximal phalanx, first digit; and 
potential hammer toe deformities.

At a July 2005 VA examination, the Veteran presented with a 
three-year history of a bilateral foot disability with surgery 
scars.  The Veteran complained of pain and stiffness at rest and 
indicated that she wore orthotics in her shoes.  Standing and 
walking caused pain, weakness, stiffness, and swelling.  The 
Veteran underwent surgery in January 2003 and September 2003 and 
complained of stiffness on movement with impairment of the feet.  
After both surgeries, she lost six weeks of employment.

On examination, there was a nine-centimeter leveled scar on the 
right and left great toe.  However, there was no evidence of 
tenderness, disfigurement, ulceration, or adherence.  Nor was 
there any evidence of tissue loss, keloid, hypopigmentation, 
hyperpigmentation, or abnormal texture.  Further examination of 
the feet did not indicate any abnormal weight-bearing pattern.  
On range of motion testing of the ankles, dorsiflexion and 
plantar flexion of the right and left ankles was normal.  There 
was painful range of motion of the feet.  However, range of 
motion was not affected by pain, fatigue, weakness, lack of 
endurance, or incoordination.  There was no evidence of pes 
planus, pes cavus (claw), hammer toe, hallux rigidus, or hallux 
valgus.  There was tenderness on the plantar surfaces on both 
great toes.  The Veteran was diagnosed with bilateral plantar 
fasciitis, status post bunionectomy of both great toes.

A June 2006 outpatient treatment record shows that the Veteran 
required a replacement for her orthotics.  Pain was rated as a 
two out ten on the pain scale in the heels bilaterally and 
increased with walking.  The assessment was pes cavus status post 
bunionectomy of both great toes.

In her April 2007 substantive appeal, the Veteran complained of 
constant bilateral foot pain and indicated that she was only able 
to wear certain types of shoes with prescription orthotics.

At a June 2009 VA examination, the Veteran complained of constant 
pain in her feet since the July 2005 examination.  She wore 
orthotics in her shoes to prevent her feet from hurting.  The 
Veteran denied any weakness, heat, or redness.  Some swelling was 
noted at times with stiffness in the great toe, but the Veteran 
denied any problems standing.  She estimated that she could walk 
about one-quarter of a mile without pain and denied taking any 
medication for her feet.  Flare-ups occurred with prolonged 
walking, but improved after one or two days.  Orthotics helped to 
minimize and alleviate pain.  As a stay-at-home mom, her 
bilateral foot disability had no effect on employment.  On 
examination, the Veteran was able to ambulate to the office 
without complaints.  Gait was normal without the use of braces or 
other support devices.  Shoe wear was normal without evidence of 
callous formation or pressure sores.  Skin appeared to be normal 
with normal dorsalis pedis and posterior tibial pulses.  There 
was no evidence of muscle atrophy in the lower calf or foot.  Nor 
was there any evidence of swelling or joint effusion or distal 
edema.  The Veteran had normal posture with standing, squatting, 
supination, pronation, and rising on toes and heels.  There was 
no painful motion, edema, instability, weakness, or tenderness on 
palpation.  There was 5 degrees of pronation with weight-bearing.  
However, there was no pain on palpation of the Achilles tendon.  
Arches and non-weight-bearing appearance were normal.  There were 
well-healed scars over the metatarsophalangeal joints with 12 
degrees valgus on the right and 15 degrees valgus on the left.  
There was no pain on palpation or with flexion.  The Veteran was 
able to flex both great toes passively and actively.

An X-ray examination of the right foot indicated no acute 
fracture or dislocation.  There was no radiopaque foreign body.  
The tarsometatarsal joints aligned normally and the fifth 
metatarsal was intact.  The impression was status post bunion 
surgery.

An X-ray examination of the left foot indicated postoperative 
changes from prior surgery involving the head of the left first 
metatarsal with a radiopaque screw.  No acute fractures were 
seen.  The Veteran appeared to have flexion deformities of the 
toes.  Soft tissues were unremarkable.  The impression was 
postoperative changes from a bunionectomy involving the head of 
the left metatarsal without evidence of any acute bony injury; 
flexion deformities of the toes; and a mild flat foot deformity.

The assessment was status post bunion surgery bilaterally at the 
first metatarsals and mild flat foot deformity.

In April 2010, the Veteran testified that she wears orthotics on 
her feet, and that her right foot is worse than the left foot.  
The Veteran takes Ibuprofen and Motrin for pain and explained 
that her feet become red and blotchy, especially over the great 
toe joint.  The Veteran feels that her condition has worsened 
over the last three years and now cannot squat.  While she is 
careful of how she walks, she denied any problems chasing after 
her young son.  The Veteran testified that she is never barefoot 
and only wears tennis shoes because she is unable to wear dress 
shoes, high heels, or flip-flops.  Due to the way she walks, she 
has to buy tennis shoes every three months and has to wear shoes 
in the house.  The Veteran testified that she is unable to run 
long distances and can only walk five to seven blocks before her 
feet began to hurt.  She experiences minor swelling that can be 
felt when her shoes become tighter and her feet throb.  The 
Veteran is only able to bike with shoes that have a solid base 
that do not allow the front of the shoe to flex.  Cold weather 
makes her feet more stiff and achy.  The Veteran denied any 
upcoming surgeries, but complained that the scars on her feet are 
occasionally tender, sore, and burn.  She denied any redness in 
her feet, but complained of splotchy red and white areas.  The 
Veteran denied any problems with prolonged standing, but 
complained of a reduced range of motion in her feet since her 
surgeries.  Range of motion of the toes is also reduced and her 
great toe does not touch the ground.  Her toes do not really bend 
and when she applies pressure on the great toe it causes pain.  
The Veteran testified that her feet hurt all of the time and that 
since her June 2009 VA examination, her symptoms may have 
worsened a little.  During the hearing, her feet were fine other 
than a constant and dull achy feeling.  However, she does not 
carry her son as much anymore and uses a stroller more often due 
to her bilateral foot disability.

The Board finds that the Veteran is not entitled to an initial 
compensable rating for her bilateral foot disability under 
Diagnostic Code 5284, which provides for a 10 percent rating for 
moderate foot injury, a 20 percent rating for moderately severe 
foot injury, and a 30 percent for severe foot injury.  38 C.F.R. 
§ 4.71a (2009).  
Based upon the evidence of record, the Board finds that the 
Veteran's bilateral foot disability is no more than mild in 
degree in either foot.  While the Veteran has used orthotics 
which have provided her some relief, her bilateral foot 
disability has not required the use of assistive devices and she 
is able to walk about one-quarter of a mile without pain.  On VA 
examination in July 2005, the Veteran complained of weakness, 
stiffness, and swelling, but range of motion of the ankles was 
normal and unaffected by pain, fatigue, weakness, a lack or 
endurance, or incoordination.  On VA examination in June 2009, 
the Veteran denied any weakness, heat, or redness in the feet and 
denied any trouble standing.  While there was pain on palpation 
and flexion, she was able to flex both great toes passively and 
actively.  Gait, posture, and shoe wear was normal without any 
objective evidence of painful motion, edema, instability, 
weakness, tenderness on palpation, or abnormal weight-bearing.  
X-ray examination of the feet indicated evidence of flexion 
deformities of the toes, but no acute bony injury was seen.  
Thus, the Board concludes that the evidence of record does not 
support an initial compensable disability rating under Diagnostic 
Code 5284.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2009).

The Board also finds that the evidence of records does not 
support a compensable rating for acquired flatfoot under 
Diagnostic Code 5276.  While the Veteran was diagnosed with 
bilateral plantar fasciitis and a mild flat foot deformity on VA 
examination in July 2005 and June 2009, those examinations and 
treatment records are void of any clinical evidence of a weight-
bearing line over or medial to the great toe, any gross 
deformity, or inward bowing of the Achilles tendon.  
Additionally, while the Veteran indicated that her pain, 
fatigability, and lack of endurance worsened while walking or 
standing, there were no clinical findings of pain on manipulation 
and use of the feet.  To the contrary, on physical examination 
there was no evidence of painful motion, swelling, tenderness, 
instability, or weakness.  While there was 5 degrees of pronation 
with weight-bearing, there is no evidence of skin or vascular 
changes in the feet, or any shoe-wear pattern that would indicate 
abnormal weight-bearing.  Therefore, the Board finds that the 
criteria for a compensable rating for a bilateral foot disability 
are not met.  The Board finds that the disability is not shown to 
be moderate in degree.  Furthermore, the evidence does not show a 
weight-bearing line over or medial to the great toe or inward 
bowing of the Achilles tendon.  While the Veteran has complained 
of pain on use of the feet, that showing does not raise the level 
of the disability to moderate in the absence of evidence showing 
that the other criteria for a 10 percent rating are met.

Additionally, the Board notes that the criteria for a 30 percent 
rating have not been met at any time during the period on appeal.  
Specifically, the record does not reveal objective evidence of a 
marked deformity, such as pronation or abduction.  In addition, 
treatment records and VA examinations in July 2005 and June 2009 
are silent as to any marked deformity of the Veteran's feet.  As 
to the other symptomatology necessary to warrant a 30 percent 
under Diagnostic Code 5276, including accentuated pain on 
manipulation and use, swelling on use, and characteristic 
callosities, the Board finds that while the Veteran has 
complained of bilateral foot pain on numerous occasions, the 
clinical evidence does not show that such pain has been severe or 
attenuated.  Further, on VA examination in June 2009 there was no 
evidence of callous formations or pressure sores on the feet.  
Nor has the Veteran been diagnosed with any edema that has been 
found to occur on use.  The Board therefore finds that the 
evidence of record does not support a compensable disability 
rating under Diagnostic Code 5276.  38 C.F.R. § 4.71a, Diagnostic 
code 5276 (2009).  Without evidence of marked pronation or inward 
displacement of the tendo Achilles, or extreme tenderness, a 
finding of pronounced impairment is clearly not warranted.

The Board also concludes that the evidence of record does not 
support a compensable rating for acquired claw foot (pes cavus) 
under Diagnostic Code 5278, which provides for a 10 percent 
rating for acquired claw foot with the great toe dorsiflexed, 
some limitation of dorsiflexion at the ankle, and definite 
tenderness under metatarsal heads, either bilateral or 
unilateral.  On VA examination in July 2005, dorsiflexion and 
plantar flexion of the ankles was normal.  While the Veteran was 
diagnosed with pes cavus in June 2006, on VA examination in June 
2009, there was no pain on palpation or with flexion.  While 
there was evidence of flexion deformities of the toes on X-ray 
examination, the Veteran was able to flex both great toes 
passively and actively.  Thus, the Board concludes that the 
evidence of record does not support an initial compensable 
disability rating under Diagnostic Code 5278.  38 C.F.R. § 4.71a, 
Diagnostic Code 5278 (2009).
However, the Board finds that the Veteran is entitled to 
compensable ratings of 10 percent each for her left and right 
foot disabilities under Diagnostic Code 5280, which provides for 
a 10 percent rating for unilateral hallux valgus where the hallux 
valgus is severe, equivalent to amputation of the great toe, or 
is status post resection of the metatarsal head.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5280 (2009).  The evidence indicates 
that the Veteran underwent corrective surgery of the hallux 
valgus of the first metatarsal head of her left and right foot in 
2003.  Thus, the Veteran's left and right foot disability each 
warrant a 10 percent rating, based on resection of the first 
metatarsal head of each foot, which is the maximum rating 
available for unilateral hallux valgus.  38 C.F.R. § 4.71a, 
Diagnostic Code 5280 (2009).

The Board has determined that the Veteran is entitled to no more 
than 10 percent disability ratings each for the Veteran's left 
and right foot disability under any of the spinal rating criteria 
applicable.  Consideration has been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  The Board has considered the 
Veteran's complaints of flare-ups and pain, as well as all 
evidence of record related to limitation of motion, 
incoordination, fatigability, and pain on motion in determining 
that the preponderance of the evidence is against the Veteran's 
claim of entitlement to increased ratings greater than 10 
percent.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  On VA 
examination in July 2005, the Veteran complained of pain, 
weakness, stiffness, and swelling with walking and standing.  
However, pain, fatigue, weakness, and a lack of endurance and 
incoordination did not affect range of motion of the feet.  On VA 
examination in June 2009, the Veteran denied any weakness, heat, 
or redness and complained of only occasional swelling and 
stiffness in her great toes.  On examination, there was no 
evidence of painful motion, edema, instability, weakness, 
tenderness on palpation, or abnormal weight-bearing.  
Additionally, there was no evidence of pain on palpation or with 
flexion.  As the range of motion of the Veteran's feet was not 
found to be restricted or associated with pain, the Board finds 
that even if the Veteran does experienced flare-ups of her 
bilateral foot disability, there is no evidence which suggests 
that, on repetitive use, the Veteran's service-connected 
bilateral foot disability would be restricted such that the 
requirement for an increased rating would be met.  Therefore, 
even considering the effects of pain on use there is no probative 
evidence that the service-connected disability causes such 
limitation that increased ratings are warranted.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Thus, the Board finds that there is no basis for assigning 
initial ratings greater than 10 percent each for left and right 
foot disabilities under DC 5280.  38 C.F.R. § 4.71a (2009).

The Board finds that the Veteran is not entitled to a rating 
greater than 10 percent for either foot disability because the 
evidence does not show severe flatfoot with objective evidence of 
marked deformity, pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic callosities; 
claw foot with all toes tending to dorsiflexion, limitation of 
dorsiflexion at the ankle to right angle, shortened plantar 
fascia, and marked tenderness under the metatarsal heads; any 
malunion or nonunion of the tarsal or metatarsal bones, or a 
moderately severe foot injury of either foot.  38 C.F.R. § 4.71a 
(2009).

Finally, the Board finds that the Veteran is not entitled to 
compensable ratings for scars on her left and right great toe.  A 
July 2005 VA examination indicated a nine-centimeter long scar of 
the left and right great toe without evidence of tenderness, 
disfigurement, ulceration, adherence, tissue loss, keloid, 
hypopigmentation, hyperpigmentation, or abnormal texture.  In 
April 2010, the Veteran testified that her scars were 
occasionally tender, sore, and burned.  However, the diagnostic 
codes do not allow for the assignment of a compensable rating in 
this case because the evidence does not show that the scars are 
deep, cause limitation of motion, are unstable and superficial, 
or are superficial and painful on examination, or cause a 
limitation of the parts affected.  38 C.F.R. § 4.118, Diagnostic 
Codes 7801-7805 (2009).

The Board notes that while the Veteran reported that she lost six 
weeks of employment after each foot surgery in 2003, on VA 
examination in July 2005 and June 2009, she denied that her 
bilateral foot disability had any effect on employment as a stay-
at-home mother.  The Board thus finds no evidence that the 
Veteran's service-connected bilateral foot disability presents 
such an unusual or exceptional disability picture at any time so 
as to require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The 
objective medical evidence of record shows that manifestations of 
the Veteran's service-connected bilateral foot disability do not 
result in a marked functional impairment in any way or to a 
degree other than that addressed by VA's Rating Schedule.  The 
schedular rating criteria are designed to compensate for average 
impairments in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  
Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1 (2009).  Consequently, the Board 
concludes that referral of this case for consideration of an 
extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. 
App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd 
v. Brown, 9 Vet. App. 88 (1996).

Accordingly, the Board finds that ratings of 10 percent each, but 
not greater, are warranted for the Veteran's left and right foot 
disability pursuant to Diagnostic Code 5280.  The preponderance 
of the evidence is against the assignment of any higher ratings 
for a left and right foot disability.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A 10 percent rating, but not greater, for status post 
bunionectomy of the left foot, pursuant to Diagnostic Code 5280, 
since June 16, 2005, is granted.

A 10 percent rating, but not greater, for status post 
bunionectomy of the right foot, pursuant to Diagnostic Code 5280, 
since June 16, 2005, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


